Citation Nr: 0600108	
Decision Date: 01/04/06    Archive Date: 01/19/06

DOCKET NO.  03-04 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for tachycardia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

E. Ward, Counsel


INTRODUCTION

The veteran had active service from August 1944 to March 
1946.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In June 2004, the veteran appeared at the RO before the 
undersigned, sitting in Washington, DC, for a videoconference 
hearing, in lieu of a travel board hearing. A transcript of 
that hearing is of record.

When this matter was first before the Board in October 2004, 
this issue was remanded for further development. In 
compliance with the remand, additional medical evidence has 
been received and a supplemental statement of the case has 
been issued. 

In December 2005, the Board granted the veteran's motion to 
advance this case on the docket due to the veteran's advanced 
age. 38 C.F.R. § 20.900(c) (2005).


FINDING OF FACT

Tachycardia in service is not shown by the evidence to be a 
cardiovascular disease or disability; there is no evidence of 
continuing cardiovascular disability manifested by 
tachycardia; a current cardiovascular disability is not shown 
and any tachycardia in service is not shown to result in 
current disability.


CONCLUSION OF LAW

Chronic tachycardia has not been shown, and no cardiovascular 
disability is shown that could be said to have been incurred 
in or aggravated by service. 38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing the VCAA are applicable to the 
appellant's claims.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim. They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim. As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. In 
addition, VA must also request that the appellant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The record reflects that through the rating decision, 
statement of the case and supplemental statement of the case, 
and RO correspondence, e.g., VCAA notification letters dated 
in May 2003 and July 2003, as well as in the Board's October 
2004 Remand, the appellant has been informed of the evidence 
and information necessary to substantiate the claim, the 
information required from him in order for VA to obtain 
evidence and information in support of the claim, and the 
assistance that VA would provide in obtaining evidence. In 
letters dated in October 2004 and December 2004, the RO 
requested that the appellant complete and return VA Form 21-
4142, Authorization and Consent to Release Information, 
specifying where the appellant had received treatment, in 
order that records may be requested by VA on his behalf. 
Although the Board notes some errors in the evidence list 
included in these letters, the Board finds that the rating 
decision, SOC and SSOC included summaries of the evidence, 
the applicable law and regulations and a discussion of the 
facts of the case. These gave notice as to the evidence 
generally needed to substantiate the claim. Since the 
appellant was adequately informed of the evidence that would 
be pertinent to the claim and requested to submit such 
evidence or provide the information necessary to enable the 
RO to obtain such evidence, the Board believes that the 
appellant was therefore on notice of the fact that he should 
submit any pertinent evidence in his possession. Therefore, 
the Board is satisfied that VA has complied with the 
notification requirements of the VCAA and the implementing 
regulations. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in that 
endeavor. 38 U.S.C.A. § 5103A (West 2002). The Board finds 
that the RO has obtained, or made reasonable efforts to 
obtain, all records or other evidence that might be relevant 
to the appellant's claim. The service medical records and all 
identified post-service treatment records have been 
associated with the claims file, and the Board remanded the 
case for further development to include medical examination 
and opinion pertinent to the claim. 

In sum, the appellant has had ample notice of what is 
required to substantiate the claim. The Board finds that no 
reasonable possibility exists that any further assistance 
would aid in substantiating the claims. 38 U.S.C.A. § 5103A. 
Therefore, a decision on the merits at this stage, without 
remand for any additional development, is not prejudicial to 
the appellant. Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Factual Background

The service medical records reflect that in August 1944, 
pulse rate before exercise was 80 beats per minute, and after 
exercise 98 beats per minute, after rest 86 beats per minute. 
March 1946 report shows pulse at 120 resting, 140 after 
exercise, and 124 three minutes after exercise. X-ray 
examination of the chest was negative. It is noted that the 
veteran declined further evaluation of his tachycardia at 
separation. Upon separation examination a diagnosis of 
tachycardia was noted.

In August 1949, an application for hospital treatment was 
filed.  It was noted that the veteran complained of 
precordial cramps.  His pulse was noted to be 120 resting, 
160 post exercise, and 100 3 minutes after exercise.  There 
were no cardiovascular abnormalities noted.  Neurocirculatory 
asthenia was the impression.  It was noted that no 
hospitalization was needed and the application was rejected.

Private medical records from 1995 to 2001 reflect the 
veteran's participation from August 1996 in a 7-year research 
study for prostate cancer which included monitoring for risk 
of heart disease. Private treatment records for various 
conditions reflect April 1997 vital signs normal and heart at 
regular rhythm with no murmurs, gallops or rubs; December 
1998 pulse of 72; later in December 1998 pulse of 80 and 
regular; January 1999 pulse 84 and regular; May 1999 when 
seen for history of duodenal ulcer disease, vital signs were 
normal; August 1999 pulse at 68; May 2001 pulse at 72, and 
August 2001 pulse of 71.

In October 2004, the Board remanded the case for further 
development. 

November 2004 private hospitalization records reflect 
admission for worsening of shortness of breath after 
undergoing Type I dissection repair of his ascending aorta. 
Electrocardiogram (ECG) revealed rapid atrial fibrillation, 
and heart rates of 160-170 beats per minute. The veteran was 
treated and released with final diagnoses of shortness of 
breath and atrial fibrillation.

The veteran underwent VA examination in May 2005. The 
examiner noted review of the C file and the Board's remand. 
The examiner related that the veteran reported he has never 
been diagnosed with coronary artery disease, prior myocardial 
infarction, bypass graft surgery, valvular heart disease, 
congestive heart failure, or had prior history of rheumatic 
fever. The veteran reported doing well cardiovascularly until 
November 2004 when he developed chest pain and was 
hospitalized pertinent to a thoracic aortic dissection. He 
underwent surgery and a few days after discharge, he 
developed faint feelings, low blood pressure and high pulse 
rate in the range of 160 to 170 beats per minute. He was 
again hospitalized and diagnosed with atrial fibrillation and 
was cardioverted medically. He reported that from time to 
time his pulse may get to around 100, but he has not had 
further dramatic episodes. Past medical history was positive 
for atherosclerotic disease either in the left carotid or 
proximal to that, treated surgically. The veteran was also 
taking cholesterol-lowering medications. He reported being 
retired.

Physical examination revealed heart of regular rhythm without 
murmur or gallop, and pulse 84 and regular. Diagnoses 
included thoracic aortic dissection treated surgically; left 
amaurosis fugax due to left aortic arch or carotid disease; 
and atrial fibrillation occurring in the post-operative 
period, with no evidence of recurrence.

The examiner indicated that on review, it was less likely 
than not that the tachycardia noted during service is a 
disability. The nature of the in-service tachycardia was not 
known, but it did not appear to cause the veteran any 
difficulty for a period of some 60 years after separation 
from service. The examiner opined that for that reason, he 
could not connect the veteran's atrial fibrillation occurring 
in November 2004 with the tachycardia noted at discharge from 
military service. The examiner concluded that normal pulse 
rate in the late 1990's and early 2000's would indicate that 
the veteran did not have a persistent problem.

In a June 2004 hearing before the undersigned, the veteran 
testified to the effect that his heart rate is above normal 
most of the time. Normal was noted by the undersigned as 
about 60 to 100 beats per minute at rest. He related taking 
an antidepressant since service to slow it down for the past 
fifty-something years.  The veteran's spouse also testified 
that she can hear his heart rate when it is quiet at night - 
as a fast thumping beat, as when one has been running. She 
testified that the veteran had been a very nervous person and 
fidgety. The veteran also endorsed being fatigued on exertion 
with shortness of breath but did not know if this were 
related to his heart rate. He related that the condition was 
there for a long time since service.

In various statements, and in most recent December 2005 
Written Brief Presentation, the veteran and his 
representative argue that service connection is warranted for 
tachycardia as directly related to military service.

III. Law and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
a condition as to which, under the Court's case law, lay 
observation is competent. Savage v. Gober, 10 Vet. App. 488, 
498 (1997). In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection. 38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims, 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court") has also held 
that, alternatively, either or both of the second and third 
elements under 38 C.F.R. § 3.303(b) can be satisfied by the 
submission of (a) evidence that a condition was "noted" 
during service or during an applicable presumption period; 
(b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  McManaway v. West, 13 Vet. 
App. 60, 65 (1999) (citing Savage v. Gober, 10 Vet. App. 488, 
495-97 (1997)). 

In Voerth v. West, 13 Vet. App. 117 (1999), the Court also 
held that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability. The Court indicated that where a claimant's 
personal belief, no matter how sincere, was unsupported by 
medical evidence, the personal belief cannot form the basis 
of a claim. The Court stated that in Savage it held that 
38 C.F.R. § 3.303 does not relieve a claimant of the burden 
of providing a medical nexus. Rather, a claimant diagnosed 
with a chronic condition must still provide a medical nexus 
between the current condition and the putative continuous 
symptomatology. Until the claimant presents competent medical 
evidence to provide a relationship between a current 
disability and either an in-service injury or continuous 
symptomatology, the claimant cannot succeed on the merits of 
the claim. Voerth, 13 Vet. App. at 120.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a 
claim on its merits, the evidence must preponderate against 
the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

IV.  Analysis

The Board has reviewed the evidence of record and finds that 
the objective medical evidence does not reflect the current 
presence of the same tachycardia condition as was noted in 
service. Notwithstanding the veteran's account of having 
continued tachycardia after separation in 1946, there is no 
medical evidence that objectively associates the present 
diagnosis of atrial fibrillation with the diagnosis of 
tachycardia in service, or during the almost 60-year period 
after service. Other than the veteran's statements, there is 
no evidence of continuity of treatment for a chronic 
disability involving tachycardia since separation, until 
post-surgery admission in November 2004, over 55 years later, 
on hospitalization with shortness of breath and atrial 
fibrillation. 

The Board recognizes the appellant's recent arguments in the 
April 2005 Written Brief Presentation that the VA examiner's 
opinion is inadequate. The Board does not agree. Although the 
examiner did not use the term "at least as likely as not" 
in the examination, instead noting that the current atrial 
fibrillation disability could not be connected with the in-
service tachycardia, this in no way renders the opinion 
inadequate. Remanding the case for recitation of these words 
in the opinion would merely delay resolution of the appeal in 
order to exalt form over substance. See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

The Board reiterates that the Court has held that the 
chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service and still has such a 
condition. Such evidence must be medical unless it relates to 
a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997). A layperson is competent to testify only as to 
observable symptoms. See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995). Thus lay statements of record are not competent 
medical evidence because laypersons are not qualified to 
render a medical diagnosis or an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). The Board also recognizes the allegations of 
entitlement based on similarity of manifestations. However, 
this is not competent evidence of causality. As a layperson, 
the veteran is not competent to give a medical opinion on 
diagnosis or etiology of a disorder. LeShore v. Brown, 8 Vet. 
App. 406 (1995).

The VA examiner clearly found the current disability 
unrelated to tachycardia noted on separation, and supported 
this opinion with adequate bases as noted above. The Board 
concludes that the weight of the credible evidence shows that 
the current disability is unrelated to the in-service 
tachycardia. As the preponderance of the evidence is against 
the claim, the benefit-of- the-doubt rule is not for 
application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

It is noted that the tachycardia in service and shortly 
thereafter is not continually shown to the current date.  
There is no significant evidence of tachycardia continuing 
since service, and there is no showing that the tachycardia 
in service resulted in any chronic or continuing disability.  
In the absence of a disability due to the in-service 
tachycardia, there is not pathology to service connect.

ORDER

Entitlement to service connection for tachycardia is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


